Citation Nr: 1825665	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1952 to November 1956.  He died in February 2010.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran died in February 2010.

2.  The appellant first submitted a claim for accrued benefits in March 2013.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits is without legal merit.  38 U.S.C. §§ 1110, 1131, 5121 (West 2012); 38 C.F.R. §  3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a Veteran, periodic monetary benefits to which he or she was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death may be paid to certain persons such as the Veteran's surviving spouse, children, or dependent parents. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C. § 5121(c); 38 C.F.R. § 3.1000(c). 

The Veteran's death certificate indicates that he died in February 2010.  Subsequent to his death, his surviving spouse, with the assistance of the appellant, submitted various documents that were received by VA on April 9, 2010.  These included the Veteran's service personnel records, his death certificate, and numerous VA Forms 21-4142, Authorization for Release of Information, endorsed by the Veteran's surviving spouse and witnessed by the appellant.  A VA Form 21-4138, Statement in Support of Claim, related a story told by the Veteran of a time when a pilot slid off the side of his aircraft and was burned on contact.  

In response to receipt of these documents, the Milwaukee, Wisconsin VA Pension Center sent the Veteran's surviving spouse a letter dated in June 2010.  This correspondence acknowledged the documents received in April 2010 as an indication that she wished to file a claim with VA.  She was advised to complete VA Form 21-534, Application for Dependency and Indemnity Compensation and Death Pension.  

The record reflects that the next communication to VA was a telephone call by the appellant in February 2013.  At that time, he stated that he wished to file a claim for accrued benefits.  He stated that a claim had been previously filed.  

The appellant's claim was received by VA in March 2013.  An attached statement indicates that a claim of entitlement to service connection was submitted for the Veteran in late 2009.  

In an October 2014 statement, the appellant described the period immediately preceding the deaths of his parents.  He argued that there had been no notice that a claim for accrued benefits was required to be submitted within one year of the Veteran's death.   

The appellant has not claimed and the record does not show that an earlier accrued benefits claim was ever filed.  In this regard, the Board observes that at the time of the Veteran's death, the VA claims process recognized informal claims, which might be any written communication indicating intent to apply for benefits under VA law, identifying the benefit being sought.  See Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017).  While various materials and documents were submitted in April 2010, and this correspondence was acknowledged by VA, none of the materials or statements submitted in April 2010 identified the benefit sought.  Thus, in response to the April 2010 correspondence, the AOJ forwarded to the surviving spouse the appropriate form so that she could identify the benefit sought.  Unfortunately, she did not submit a claim within one year from the Veteran's death. 

Therefore, because more than one year elapsed between the death of the Veteran and the filing of the claim for accrued benefits, the appellant has no legal entitlement to accrued benefits and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to VA's duties to notify and assist, the Board notes that this claim is being denied because the appellant does not meet a condition precedent for entitlement to accrued benefits - filing a claim within one year of the Veteran's death.  38 U.S.C. § 5121(c); 38 C.F.R. § 3.1000(c).  Therefore, because the decision is mandated by the appellant's failure to meet a basic prerequisite for accrued benefits, the Board may proceed with adjudication of the claim regardless of whether VA provided adequate notice and assistance as required by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).



ORDER

Entitlement to accrued benefits is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


